Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
2.	The abstract of the disclosure is objected to because of the implied phrase “The fluid-drive device of the present disclosure….”  Correction is required.  See MPEP § 608.01(b).
Drawings
1.	The drawings are objected to because the drawings fail to comply with 37 CFR 1.84.  For example:
a.	37 CFR 1.84(m) states: 
“Solid black shading areas are not permitted, except when used to represent bar graphs or color.”  

However, e.g., FIG. 3 shows solid black shading at the rim of the fluid container 20; and/or 
b.	37 CFR 1.84(p)(4) states:
“The same part of an invention appearing in more than one view of
must always be designated by the same reference character, and the same reference character must never be used to designate different parts.”   (Emphases added).
  
However, e.g., the same reference character 31 is used to designate different shafts as seen in FIG. 1 (see Pub. No. US 20200284372 (Pub.’372) of this application at, e.g., ¶ 28).  Applicant is respectfully suggested to change to, e.g., 31 and 31’, or 31A and 31B.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed feature(s) such as the first and second cams that have different shapes in claim 5 (Pub.’372 ¶¶ 11, 31) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
	As noted, FIGS. 1 and 3 show that the cams 32 in FIGS. 1 and 3 have the same shape.  None of the figures show the cams that have different shapes as claimed.
Specification
1.	The disclosure is objected to because of the informalities such as:
a.	The same reference character, e.g., 31 is used to designate different shafts as seen in FIG. 1.  See 37 CFR 1.84(p)(4); 
b.	Each part of the claimed invention such as “a top portion” in claim 10 (Pub.’¶ 372 ¶¶ 16, 39) should have been designated by a reference character; and/or
c.	The specification is inconsistent with the drawings.  See 37 CFR 1.121(e).  For example, the specification describes the storage body 222 may be made by polymer plastic materials (see Pub. No. US 20200284372 (Pub.’372) of this application at ¶ 39.  However, FIG. 2 
shows that the storage body 222 is made of metal in accordance with conventional drawing symbols in MPEP § 608.02(IX).  See 37 CFR 1.84(h)(3).              
Appropriate correction is required.
2.	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation (BRI) using the plain meaning of the claim language in light of the specification as it would be understood by a person having ordinary skill in the art (PHOSITA).  The BRI of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional
language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: pressing mechanism and/or rotation mechanism in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  
(a) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f)
or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the
claimed function); or 
(b) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a.	The term “thin” in claim 10 is a relative term which renders the claim indefinite. The term “thin” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear, e.g., what range of dimension of the film 223 (Pub.’372 ¶ 39) is required in order to be considered as “a thin film.”
b.	The term “top” in claim 10 is a subjective term or a spatial relative term.  Whether a particular fluid-drive device is covered by the claim would depend upon subjective determinations such as the positional relationship of the device and a particular individual purported to be practicing the invention; and/or the positional relationship of the device and a selected frame of reference relative to the device.  For example, if the user rotates or turns the Applicant’s device shown in FIGS. 1-3 about, e.g., 180o, the top portion of the storage body 222 would become a bottom portion.  Put differently, the claim scope would depend on the unrestrained, subjective opinion, and/or the selection of the frame of reference of the particular individual purported to be practicing the invention.  See nonprecedential decision In re Chung, No. 00-1148 (Fed. Cir. October 4, 2000) (The distinction is one of semantics as “vertical” and “horizontal” depend upon the packet’s orientation which is easily manipulable by the user.).  
Prior Art Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2.	Claims 1-3 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barinaga et al. (US 20020057972 cited in Applicant’s Information Disclosure Statement (IDS)).
	Claim 1
Barinaga teaches a fluid-drive device (FIGS. 1-10), comprising:
a base (62, ¶ 22 et seq.);
a fluid container (80; ¶ 22 et seq.) disposed on the base (62); 
a pressing mechanism (66, 68; or 66A, 66B, 68) disposed on the base (62), and configured to press the fluid container (80); and
a rotation mechanism (64, ¶ 22) connected to the pressing mechanism (66, 68 or 66A, 66B, 68); wherein the rotation mechanism (64) is rotated so as to make the pressing mechanism (66, 68; or 66A, 66B, 68) press the fluid container (80).
As noted, the plain meaning (MPEP § 2111.01) of the term “on” is, e.g., “so as to be remain supported by or suspended from” or “so as to be attached to or unified with” as seen in common dictionaries such as dictionary.com attached.  On the one hand, as shown in Barigana’s FIGS. 1-2, 4-6 and 9-10, Barigana’s fluid container (80) and pressing mechanism (66, 68 or 66A, 66B, 68) are supported by, suspended from, attached to, or unified with Barigana’s base (62).  On the other hand, in the same or similar manner to Barigana’s fluid container and pressing mechanism, Applicant’s fluid container 20 and pressing mechanism 33 are supported by, suspended from, attached to, or unified with Applicant’s base 10 as shown in Applicant’s first embodiment of FIG. 1 (Pub.’372 ¶¶ 19 and 26 et seq.).   In addition, claim 1 is a generic claim.  Thus, claim 1 is read on Applicant’s first embodiment of FIG. 1.  Therefore, under BRI rule during examination, Barigana’s fluid container and pressing mechanism “read on” Applicant’s claimed fluid container and pressing mechanism in the context of Applicant’s specification and the embodiment of FIG. 1.  See Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999) (meaning of words used in a claim is not construed in a "lexicographic vacuum, but in the context of the specification and drawings") cited in MPEP § 2111.01.
Claim 1 is anticipated by Barinaga because each and every element as set forth in the claim is found, either expressly or inherently described, in the single prior art reference Barinaga. Verdegaal Bros. v. Union Oil Co. of California, 814 F.2d 628, 631, 2 USPQ2d 1051, 1053 (Fed. Cir. 1987) cited in MPEP § 2131.  As noted, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  On the other hand, if the prior art structure is capable of performing the intended use, then, it meets the claim.  In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963).  See also In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997); In re Danly, 120 USPQ 528 (CCPA 1959); Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987) and MPEP § 2114.  
Claim 2
The pressing mechanism (66, 68; or 66A, 66B, 68) comprises: 
a first rotation shaft (see Appendix 1 hereinafter “Ap. 1”) connected to the base (62) and
the rotation mechanism (64); and
a first cam (66 or 66A) connected to the first rotation shaft (Ap. 1), and configured to directly or indirectly press the fluid container (80); wherein the first cam (66 or 66A) is rotated with the first rotation shaft (Ap. 1) by rotating the rotation mechanism. 
Claim 3
The pressing mechanism (66, 68; or 66A, 66B, 68) further comprises a second cam (66B, FIGS. 9-10) connected to the first rotation shaft (Ap. 1), and configured to directly or indirectly press the fluid container (80); wherein the second cam (66B) is rotated with the first rotation shaft (Ap. 1) by rotating the rotation mechanism (64). 
Claim 6
The pressing mechanism (66, 68; or 66A, 66B, 68) further comprises a pressing element (68) movably disposed on the base (62), and located between the first cam (66 or 66A) and the fluid container (80); wherein the rotation mechanism (64) is rotated so as to make the first cam (66 or 66A) move the pressing element (68), and to make the pressing element (68) press the fluid container (80).
3.	Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Skinner (WO 2015193675 A1 cited in Applicant’s IDS).
	Claim 1
Skinner teaches a fluid-drive device (FIGS. 1-2), comprising:
a base (17, 29; FIG. 1; p. 8, last para.);
a fluid container (at 22, 23; FIG. 3; p. 7, 1st para.) disposed on the base (17, 29); 
a pressing mechanism (2, 4, 5, 7, 25, 26, 9, etc. ; FIGS. 1, 3; p. 6 et seq.) disposed on the base (17, 29), and configured to press the fluid container (at 22, 23; FIG. 3); and
a rotation mechanism (motor in the motor housing 30 (FIG. 1) and further motor, pp. 8-9) connected to the pressing mechanism (2, 4, 5, 7, 25, 26, 9, etc.); wherein the rotation mechanism is rotated so as to make the pressing mechanism (2, 4, 5, 7, 25, 26, 9, etc.) press the fluid container (at 22, 23).  Ibid. claims 1-12.  See legal precedents cited in claim 1 above.
Claim 2
The pressing mechanism (2, 4, 5, 7, 25, 26, 9, etc.) comprises: 
a first rotation shaft (2, FIG. 1, p. 8) connected to the base (17, 29) and the rotation mechanism (motor and further motor); and
a first cam (at 5, FIG. 1; or 9, FIG. 3, p. 11) connected to the first rotation shaft (2), and configured to directly or indirectly press the fluid container (at 22, 23, FIG. 3); wherein the first cam (at 5, FIG. 1) is rotated with the first rotation shaft (2) by rotating the rotation mechanism. 
Claim 3
The pressing mechanism (2, 4, 5, 7, 25, 26, 9, etc.) further comprises a second cam (at 11 in FIG. 1) connected to the first rotation shaft (2), and configured to directly or indirectly press the fluid container (at 22, 23 in FIG. 3); wherein the second cam (at 11 in FIG. 1) is rotated with the first rotation shaft (2, FIG. 1) by rotating the rotation mechanism (motor and further motor in the motor housing 30 in FIG. 1). 
Claim 4
The pressing mechanism (2, 4, 5, 7, 25, 26, 9, etc.) comprises: 
a second rotation shaft (40, FIG. 1, p. 9) operatively connected to the base (17, 29) and the rotation mechanism (motor and further motor, pp. 8-9);
a second cam (at second clutch bearing 42 in FIG. 1, p. 9) connected to the second rotation
shaft (40, pp. 9-10), and configured to directly or indirectly press the fluid container (similar to the
fluid container 22, 23 in FIG. 3); 
wherein the second cam (at 42 in FIG. 1) is rotated with the second rotation shaft (40) by rotating the rotation mechanism (motor and further motor).
Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

3.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Barinaga in view of Singh (US 20210155005 that has effective filing date (EFD) of August 11, 2017 (MPEP § 2152.01) before EFD of March 4, 2019 of this application, and is a family member of WO 2019032120 A1 published on February 14, 2019 also before EFD of this application).
Barinaga teaches the invention substantially as claimed.   However, Barinaga does not teach the rotation mechanism comprising a first connection plate connected to the pressing mechanism; and a first handle connected to the first connection plate.
Singh teaches the rotation mechanism comprising a first connection plate (at 107, FIG. 1; 207, FIG. 2; or 307, FIG. 3A; see Appendix 2 hereinafter “Ap. 2”) connected to the pressing mechanism (108, 208, 308; ¶ 16 et seq.); and a first handle (104, 204 or 304) connected to the first connection plate (Ap. 2) so that a reciprocating force exerted against the first handle (104, 204 or
304) may cause a reciprocating pumping action of a fluid drive device (100, 201, 301; ¶¶ 22, 16).
It would have been obvious to the PHOSITA at the time of filing of the application to form Barinaga’s rotation mechanism comprising the first connection plate connected to Barinaga’s pressing mechanism; and the first handle connected to the first connection plate since it would cause the reciprocating force exerted against the first handle to become the reciprocating pumping action of Barinaga’s fluid drive device as taught or suggested by Singh.  The formation of Barinaga’s rotation mechanism comprising the first connection plate and the first handle would not have been uniquely challenging to the PHOSITA because it is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for the improvement."  KSR Int'l. Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) and it “does no more than yield predictable results.”  KSR at 1739. 
4.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Skinner in view of Raimondi (US 20170198613).
Skinner’s first cam (at 5, FIG. 1) extends parallel to Skinner’s second cam (at 11 in FIG. 1).  In summary, Skinner teaches the invention substantially as claimed.  However, Skinner does not teach a shape of the first cam being different from a shape of the second cam.
Raimondi teaches a shape of the first cam (14, FIG. 1) being different from a shape of the second cam (15, FIG. 1, ¶ 59) in order to, inter alia, allow one to use two different valve timing profiles (¶¶ 5-6).
It would have been obvious to the PHOSITA at the time of filing of the application to make the shape of Skinner’s first cam being different from the shape of Skinner’s second cam since it would, inter alia, allow one to use two different valve timing profiles as taught or suggested by Raimondi. KSR. See also In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The configuration of the claimed disposable plastic nursing container was a matter of choice which the PHOSITA would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.) cited in MPEP § 2144.04.
Indication of Allowable Subject Matter
Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
3.	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
a.	Cecur (EP 3196431 A1) teaches different cam shapes (34, 38, 36).  Ibid. abstract; 
b.	Archibald (US 4,277,226) teaches cams (62, 64, 66, 68) and pressing mechanism (70, 72, 74, 76).  Ibid. claims 1-13; and
c.	Heil et al. (US 20100284728) teaches fluid container (6), motor (10) and pressing mechanism (32).  Ibid. claims 1-15.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner
should be directed to VINH LUONG whose telephone number is (571) 272-7109. The examiner can normally be reached Monday-Friday, 9:00 AM ET -5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH LUONG/Primary Examiner, Art Unit 3656